[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               AUG 24, 2011
                                No. 11-10258                    JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D.C. Docket No. 2:09-cr-00153-CLS-PWG-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

LEONEL SOTO,
a.k.a. Ramadan,
a.k.a. Carols Ramirez Soto,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (August 24, 2011)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Michael P. Hanle, appointed counsel for Leonel Soto in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issue of merit,

counsel’s motion to withdraw is GRANTED, and Soto’s convictions and

sentences are AFFIRMED.




                                         2